The general court responded as follows : “ This court is unanimously of opinion and doth decide, that the evidence taken in this cause is sufficient to authorize the filing an information against the defendant James Y. Horner.”
By the 3d section of the act prescribing- general regulations for the incorporation of savings institutions, societies or banks, passed March 24, 1838 (Acts of 1838, ch. 108, p. 83,) it is declared that the board of directors “shall have power to regulate the manner of making and receiving deposits, the form of certificates of deposit, and the manner of transferring the same.” By the 4th section, “any savings institution, society or bank shall be capable of receiving from any person or persons any deposit or deposits of money, and all moneys so received shall be invested in stocks or other securities at the discretion of the directors, and in the manner deemed most safe and beneficial.” By the 5th section, “it shall not be lawful for any savings institution, society or bank to purchase or discount any debt or claim to become due, at a rate of discount or interest exceeding the rate of one half of one per centum for thirty days ; and all contracts which may be made contrary to the foregoing provision shall be utterly null and void.” — Note in Original Edition.